JUDGE BURNAM
delivebed the opinion or the court.
This appeal is prosecuted from’ a judgment of the Carroll Circuit Court reducing the rates for foot passengers over a ferry owned by appellant near the mouth of the Kentucky river between Prestonville and Carrollton. Appellant has been operating this ferry for many years. At the February term, 189J, of the Carroll County Court the license was renewed, and the court in its order fixed the sum allowed for transportation of each foot passenger at five cents. A short time thereafter, the appellee served upon appellant the following notice: “Mrs. Anna D. Troutman: You are hereby notified that on the first day of the Carroll *234County Court in May, 1894 a motion will be made in said court to reduce the rates of ferriage across the Troutman ferry between Carrollton and Prestonville, owned by you, from ten cents round trip for foot passengers to five cents. [Signed] E. S. Smith, County Attorney.” Upon hearing of this motion the county court reduced the rate of ferriage for foot passengers to five cents for the round trip when made in one day, and fixed three cents as the charge for a single passage. An appeal was taken from this judgment to the circuit court, and that court by its judgment approved the rate fixed by the county court, and we are asked to reverse the judgment of the circuit court, for two reasons: First, because the judgment of the court changing the rate of ferriage was not made pursuant to and in conformity with the notice; second, because it is claimed the reduction in the rate for foot passengers prescribed by the judgment is unreasonable, and renders it impossible to profitably operate the ferry, and amounts to a confiscation of appellant’s property.
As to the first proposition: The notice only proposed to reduce the round trip for foot passengers from ten to five cents, while the motion and judgment rendered pursuant thereto not only reduce the round-trip rate from ten to five cents for such passengers, but also reduces the rate for a single trip to three cents when only one trip is made in a day. The notice is the basis of this special proceeding, no written pleadings being required by the statute. It therefore takes the place of a petition, and should set out the grounds upon which the motion was made with such distinctness as to apprise the defendant of all changes intended to be made in the ferry rates fixed by the county court order; and the judgment of the court was erroneous, in so far as it went beyond the notice, and assumed to *235reduce the rate for a single passage. In speaking of the jurisdiction conferred upon the county court by such notice, this court, in the case of Brown v. Givens, 1 Dana, 261, said: “As the jurisdiction thus conferred is special and highly important, and may be liable to much abuse, the law should be strictly pursued, and'unless it is so pursued a grantee of a ferry can not be disfranchised. * * The notice to the owner of the ferry must apprise him of the precise grounds of complaint.” In Bunnell v. Thompson, 12 Bush, 117, which was a motion for a judgment for the possession of land, which had been sold under execution and not redeemed, this court said: “The novel proceeding thus provided for being summary in its nature, no written pleadings being required, the notice takes the place of a petition,and to be sufficient must set out a state of facts entitling the plaintiff to the relief demanded.” The rule announced in this case was adhered to in Johnson v. Bradley, 11 Bush, 667, and in Siarpe v. Roe, 13 Bush, 461.
Upon the question of the reasonableness of the reduction it seems to us that the judgment of the court is equally at fault. Whilst a number of witnesses testify that in their opinion Jive cents for the round trip would be a reasonable compensation to the. owner of the ferry, yet each of these witnesses testifies that he has no knowledge as to the gross receipts of the ferry, or as to the cost of keeping it up under the order of the court. With one exception, none of them had had any experience in operating ferries, and but little weight can be given to their opinions. On the other hand, appellant and her ferryman are exact in their statements in regard to the cost of operating the ferry, and of the income derived therefrom. Appellant testifies that she keeps an exact account of her receipts and ex*236penses; that for the six months from July 1, 1894, to January 1, 1895, her gross receipts were $1,163.59, and her expenses for maintaining and operating the ferry for the same period was $809.14, and furnishes an itemized statement of these disbursements; that the returns for this period of six months is a fair average statement of the business of the ferry since the establishment of. competing ferries and the reduction of tolls on vehicles; that at the present rate her net receipts will be between $600 and $700 per year; that she is compelled,'in the operation of the ferry, to keep for the accommodation of the public two large boats for the transportation of vehicles, a waiting boat, a large flat outside waiting boat, for convenience in getting in and out of skiffs, four skiffs, a large reflecting lamp, that throws light across the river, and that she owns, and is compelled to keep in repair and free from mud, the approaches to the ferry on both sides, and employ.regularly two men, and frequently three or four additional hands, to perform the necessary work. She is fully corroborated in these statements by her present ferryman and her former ferryman, who together have operated this ferry for more than twenty-five years. The truth of these statements is not contradicted by anybody. It is also apparent from the testimony that the proximity of this ferry to the Ohio river renders it more expensive and difficult to operate than an ordinary Kentucky river ferry. Under the statute, the appellant is cpmpelled to execute a bond to pay all damages that may be sustained by any one by reason of negligence or misconduct in the management of the ferry, or from the insufficiency of any boat employed; and Whilst it is apparent that there is some lack of proportion between the charges for foot passengers and vehicles — which was probably the cause of the insti*237tution of this proceeding — it seems to. us, when we consider the amount of capital necessarily invested in the business, the cost of conducting it, and the risk and responsibility incident thereto, that a net revenue of $600 or $700 per annum is not an exorbitant compensation to appellant. A single accident might result in a liability that would exceed the income derived from the ferry for many years. It is apparent from the testimony of the witness, Peckham, that appellant’s chief revenue is derived from foot passengers, and to cut this rate 50 per cent, would necessarily deprive her of the greater part of her net income, and would probably result in depriving the public of a safe and well-regulated ferry. In our opinion, a charge of five cents for the transportation of an individual across the river at this point is a reasonable one. For reasons indicated herein, the judgment is reversed, and the cause is remanded, with directions to the circuit court to direct the county court to reverse its judgment, and- render a judgment consistent with this opinion.